t c memo united_states tax_court thomas m and christine a fries petitioners v commissioner of internal revenue respondent docket no filed date corp was organized in with dollar_figure in capital contributions of which amount h contributed dollar_figure shortly thereafter h advanced an additional dollar_figure to corp and received in return a fully enforceable unsecured note with a set monthly repayment schedule no payment of principal or interest was ever made on the note by corp in ps deducted the entire amount of the advance as a business_bad_debt under sec_166 i r c r disallowed the deduction completely determining that the advance was a capital_contribution and not a loan on the facts held the advance h made to corp constituted a contribution_to_capital and therefore ps are not entitled to claim a bad_debt deduction under sec_166 i r c held further r's determination that ps are liable for the accuracy- related penalty under sec_6662 i r c for a substantial_understatement of tax is sustained thomas m fries and christine a fries pro sese amy a campbell for respondent memorandum findings_of_fact and opinion nims judge respondent determined a deficiency in petitioners' federal_income_tax for the tax_year ended date in the amount of dollar_figure respondent also determined that petitioners are liable for an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for petitioner christine a fries is a party to this proceeding solely because she filed a joint_return with her husband and the term petitioner will be used henceforth to refer to thomas m fries all section references are to sections of the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether petitioners are entitled to a claimed bad_debt deduction of dollar_figure for we hold that they are not whether petitioners are liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement of tax we hold that they are some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in dunwoody georgia when they filed their petition findings_of_fact petitioner along with his wife and mother incorporated national travel management inc national in date in order to start a retail travel business they became the corporation's initial officers and shareholders in date an erstwhile coworker fred burkhalter burkhalter approached petitioner and indicated his interest in entering the travel business as well burkhalter informed petitioner that he knew others who were eager to invest in such a venture after careful consideration talks commenced between petitioner and these individuals and a deal was struck upon completion of the negotiations the stock of national was held as follows percent by petitioner percent by jim brands brands percent by bob tucker tucker or tavistock a georgia general_partnership of which tucker was the general_partner and percent by burkhalter a total of dollar_figure was contributed for the stock of national of which amount petitioner paid dollar_figure petitioner was named president of national on date petitioner acting as president of national executed a note to himself in his individual capacity the fries note in the amount of dollar_figure the fries note called for installments of principal and interest in the amount of dollar_figure each the first payment was due on date with each subsequent installment due on the 28th day of each month thereafter through date petitioner did not insist on national's establishing a sinking_fund or reserve for the payment of principal and interest on the fries note and the note was not secured concurrently with the execution of the fries note brands advanced dollar_figure as a loan to national and in exchange therefor received a note on terms similar to the fries note either tucker or tavistock also advanced funds to national of dollar_figure at this time under similar terms burkhalter did not make such an advance to national immediately after the advances national had a debt to equity ratio of to dollar_figure notes to dollar_figure equity from the start the expectation of the shareholders was that the operations would generate the cash profits to repay the advances on the same day that national received the advances petitioner conveyed an interest in his house to tavistock in exchange for dollar_figure petitioner understood that as a condition of his employment with national he was required to infuse capital into the company however he did not have any cash on hand nor was he in a position to risk substantial amounts of money at the time therefore he mortgaged his residence to tavistock and contributed the proceeds to national national issued the fries note in return for that infusion of cash shortly after these transactions were completed national acquired an operating travel agency from clark howard howard called action travel action for roughly dollar_figure national paid approximately dollar_figure in cash as a downpayment the rest of the purchase_price was reflected in a note held by howard the action note petitioner assumed personal liability as guarantor for the action note which was restructured a short time later to reduce the amount of the payments national was required to make the money used to acquire action came from the advances made by petitioner and the others the purchase of action was contemplated by national's shareholders at the time of their advances and in part prompted them to make the advances as did the need to meet basic operating costs national never made a payment of principal or interest on the fries note petitioner never requested repayment or granted a deferment on the note petitioner could not by his own efforts repay the obligation of national to himself since all checks issued by national required two signatures however national did make periodic_payments on the action note and petitioner signed those checks with another officer even after national had defaulted on his own note from to national paid approximately dollar_figure on the action note before defaulting on that obligation as well national's failure to pay on the fries note effected a difficult financial situation for petitioners in date they were forced to sell their house in in order to make ends meet petitioner stepped down as president of national which by that point was also having trouble paying salaries to him and burkhalter he found another job with a competing travel organization after leaving national's employ petitioner explored the possibility of collecting on the fries note he discussed the matter with his attorney edwin w king king in a letter dated date king wrote that under the circumstances he was unwilling to undertake collection proceedings against national pursuant to the letter from king and after petitioner consulted with his accountants petitioners claimed a dollar_figure bad_debt deduction on their return petitioners included the dollar_figure initially paid for the national stock in the deduction on date petitioners signed a consent to extend the time to assess tax for extending the period of limitations until date respondent issued a statutory_notice_of_deficiency to petitioners for on date completely disallowing petitioners' claimed bad_debt deduction after filing a lawsuit against national in petitioner was awarded a consent judgment on the fries note by the state court of dekalb county in the amount of dollar_figure dollar_figure principal and dollar_figure interest and attorney's_fees on date on date the shareholders of national except petitioner held a meeting at that time they voted to issue petitioner big_number shares of action and shares of caldwell group ltd a partially owned subsidiary of national acquired after petitioner's departure in a general distribution of national's assets in partial satisfaction of its creditors opinion we must adjudge whether petitioners are entitled to a bad_debt deduction under sec_166 in for the dollar_figure advance petitioner made to national in the additional dollar_figure petitioners claimed on their return represents the sum petitioner paid for his stock in national this amount is therefore ineligible for a sec_166 deduction sec_1_166-1 income_tax regs we must also decide whether petitioners are liable for an accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax during issue whether petitioners are entitled to a sec_166 bad_debt deduction sec_166 provides that a deduction shall be allowed for any debt which becomes worthless within the taxable_year however sec_166 distinguishes business bad_debts from their nonbusiness counterparts sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income whether wholly or partially worthless during the year to the extent charged off during the tax_year as partially worthless debts sec_1_166-3 income_tax regs nonbusiness bad_debts may be deducted but only if they are entirely worthless in the year claimed they are moreover subject_to the same limitations that apply to short-term_capital_losses sec_166 a deduction for a bad_debt is limited to a bona_fide debt sec_1_166-1 income_tax regs a bona_fide debt arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money a contribution_to_capital shall not be considered a debt for purposes of sec_166 sec_1_166-1 income_tax regs see in re uneco inc 532_f2d_1204 8th cir 91_tc_575 petitioners assert that the advance at issue constitutes a business debt which became entirely worthless during consequently they posit they are entitled to fully deduct the loss against ordinary_income during that year on the other hand respondent makes the following alternative arguments first the advance does not constitute debt but equity second if a valid debtor-creditor relationship did exist between national and petitioner with respect to the amount in question then any loss is not deductible in because the debt was not worthless in that year finally respondent maintains that if the debt was worthless in it was a nonbusiness rather than a business_bad_debt deductible only to the extent permitted under sec_166 characterization of an advance as either a loan debt or capital_contribution equity is a question of fact which must be answered by reference to all of the evidence with the burden on the taxpayer to establish that the advance was a loan rule a 74_tc_476 58_tc_1062 advances to a closely_held_corporation by its shareholders are subject_to particular scrutiny since the absence of arm's-length dealing provides the opportunity to contrive a fictional debt shielding the real essence of the transaction and obtaining benefits unintended by the statute gilboy v commissioner tcmemo_1978_114 thus we look beyond the form of the transaction to determine its true substance courts have identified and considered various factors in deciding questions of debt versus equity see eg in re uneco inc supra pincite8 factors 398_f2d_694 3d cir factors the court_of_appeals for the eleventh circuit to which an appeal of this case would lie has adopted the objective factors set forth in 464_f2d_394 5th cir see in re 742_f2d_1311 11th cir 730_f2d_634 11th cir affg tcmemo_1982_314 in estate of mixon the court_of_appeals for the fifth circuit delineated the following elements which merit consideration in determining whether an advance constitutes debt or equity the name given to the certificate evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payment of principal and interest participation in management flowing as a result of the advance the status of the contribution in relation to regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder source of interest payments the ability of the corporation to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the debtor to repay on the due_date or to seek a postponement estate of mixon v united_states supra pincite in weighing the evidence favoring characterization of the advance as debt or equity we recognize that the various factors are not of equal significance and that no one factor is controlling 326_us_521 estate of mixon v united_states supra pincite this court considers the ultimate inquiry to be was there a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 we view the transaction as of the time the note was issued and not when petitioner's employment relationship or national's future prospects turned sour see mayhew v commissioner tcmemo_1994_310 due to the myriad factual circumstances under which debt- equity questions can arise not all of the factors are necessarily relevant to each case dixie dairies corp v commissioner supra pincite we shall discuss below only those factors germane to the disposition of the instant matter name given to the certificate presence or absence of a fixed maturity_date t he issuance of a bond debenture or note is indicative of a bona_fide indebtedness estate of mixon v united_states supra pincite also the presence of a definite maturity_date indicates a fixed obligation to repay which is characteristic of a debt obligation id pincite here the note issued to petitioner had a set monthly repayment schedule which militates in favor of debt source of the payments if repayment is possible only out of corporate earnings the transaction resembles a capital_contribution if repayment does not hinge on earnings the transaction reflects a loan id pincite leuthold v commissioner tcmemo_1987_610 in this case immediate repayment was not available from national's existing assets as national had virtually no resources the amount due each month on the fries note exceeded national's entire capital base of dollar_figure no sinking_fund or reserve existed to insure repayment of the advance instead the shareholder contributors expected to be repaid out of earnings from national's operations right to enforce payment if a fixed obligation to repay the advance exists the transaction is indicative of a loan estate of mixon v united_states supra pincite such an obligation is present in the instant case however while petitioner's note was fully enforceable he took none of the customary steps to assure repayment in the event the business failed no sinking_fund was established and the note lacked even a modicum of security to protect petitioner at least against the claims of unsecured creditors or subsequent lienholders moreover other than petitioner's self-serving testimony no evidence was presented that he ever demanded repayment of the note this case is distinguishable from baldwin v commissioner tcmemo_1993_433 in which a partnership had experienced such success in its first months of operation that the taxpayer was understandably not concerned with repayment of the advances he made in the short term here there was no early indication of success on the part of national in fact the evidence all points to the fact that from day one the business went downhill while the court recognizes that petitioner's concern for his job might have made him reluctant to badger the other shareholders for repayment of the putative loan when their relationship began to deteriorate there was no evidence of any requests for repayment by petitioner see 54_tc_170 moreover nothing explains petitioner's failure to avoid the problem in the first place by either securing the note or by setting up a sinking_fund status of the contribution in relation to regular corporate creditors subordination of a putative loan to that of another creditor typifies a contribution_to_capital 377_f2d_291 5th cir national repaid about dollar_figure on the action note but failed to pay anything at all on the previously executed fries note while the terms of the fries note did not mention subordination petitioner acquiesced in a de_facto subordination by failing to demand repayment while continuing to sign checks for the action note see smithco engg inc v commissioner tcmemo_1984_43 intent of the parties the intent of the parties weighs heavily in determining the debt versus equity question but subjective intent does not suffice to alter the relationship or duties created by an otherwise objectively indicated intent in re lane f 2d pincite conclusory and self-serving statements by taxpayers that they intended to create debts have been accorded little weight by the courts the court_of_appeals for the fifth circuit has stated primary reliance upon subjective indications of intent is simply not an effective way of resolving the debt versus equity problem in a land of hard economic facts we cannot root important decisions in parties' pious declarations of intent 725_f2d_307 5th cir thus we must look not simply at the pronouncements of the parties but also at the circumstances surrounding the transaction to reveal their intent 414_f2d_844 5th cir if a corporation does not make required_payments or a shareholder does not enforce his right to receive payments an advance appears more like equity than debt 50_tc_236 affd 406_f2d_288 2d cir in the instant case petitioner stated in his brief that the terms and conditions of the second mortgage and the loan were identical by the nature of this obligation it is clear that the debt was obviously a loan and not a contribution to any equity however the underlying note detailing the mortgage's terms is not part of the record while brands expressed general knowledge of a mortgage on petitioner's residence held by tavistock he was not aware of the specifics of that transaction even if petitioner subjectively intended to make a loan the circumstances surrounding the advance point to a contribution_to_capital petitioner never formally demanded repayment despite engaging in a restructuring of the action note he advocated no similar measure for his note national also did not appear to treat the contribution as a debt inasmuch as no payment of principal or interest ever occurred it did not request a deferment and it effectively subordinated the note to the action note cf 20_tc_363 here a debt was owed to petitioners by the symphony and was definitely so recognized by all parties concerned in any event national's books or tax returns are not in evidence to prove it viewed the advance otherwise the only indication that national ever regarded petitioner as a creditor came at a shareholders' meeting after the consent judgment had been entered against it in early at that time the shareholders voted to satisfy petitioner's claim by awarding him stock in national's subsidiary corporations however this does not necessarily evince national's intent at the time the advance was made furthermore the fact that petitioner won a judgment in state court for the amount of principal plus interest owing on the note does not dictate that the advance must be deemed a loan for federal tax purposes see 407_f2d_1121 n 4th cir it does not follow that an advancement qualifying as a debt under state law must be treated as a debt under the internal_revenue_code affg in part vacating in part and remanding tcmemo_1967_187 in addition petitioner could not have realistically expected repayment at the time he made the advance in light of national's financial condition petitioner's contribution was made during the early stages of the corporation's operations see leuthold v commissioner tcmemo_1987_610 a demand by petitioner for repayment would have jeopardized the future success of the corporation on which his continued employment depended see 69_tc_814 thin or adequate capitalization an advance to a corporation appears to be equity if the corporation is thinly capitalized 97_tc_579 no specific ratio_of_debt_to_equity determines whether a corporation is adequately capitalized 40_tc_932 n however this court has held that debt to equity ratios of to american offshore inc v commissioner supra pincite to creston corp v commissioner supra pincite and to ambassador apartments inc v commissioner supra pincite indicated inadequate capitalization this case closely parallels 73_tc_878 in thompson this court held that the subject advances of dollar_figure were contributions to capital where a business had been incorporated with a minimal capital_contribution of dollar_figure and the subsequent advances were apparently its only other source of funds id pincite here national had a capital base of dollar_figure with a debt to equity ratio of roughly to as in thompson insufficient capital existed to fund national's operations at the time of petitioner's advance see also tyler v tomlinson supra pincite identity of interest between creditor and stockholder if stockholders make advances in proportion to their respective stock ownership a capital_contribution is indicated estate of mixon v united_states f 2d pincite petitioner owned percent of national's stock and contributed dollar_figure to the corporation brands who owned percent of the stock contributed precisely one-third of that amount or dollar_figure a 22-percent shareholder the record is unclear whether tucker or tavistock contributed exactly two-thirds of the amount of petitioner's advance or dollar_figure although burkhalter did not make an advance at the time the stock was originally distributed the parties had apparently agreed to exempt him from making further monetary contributions ability to obtain loans from outside lending institutions if an ordinary reasonable creditor would not lend funds to a corporation when funds are advanced by a shareholder the advance is more likely to be equity estate of mixon v united_states f 2d pincite american offshore inc v commissioner supra pincite we look to whether the terms of the purported debt were a patent distortion of what would normally have been available to the debtor in an arm's-length_transaction litton bus sys inc v commissioner t c pincite petitioner made an advance to national without securing it while he alleged that travel agencies were routinely financed in such a manner by outside lending institutions we doubt this occurs without some type of security especially in light of national's recent incorporation and financial straits see thompson v commissioner supra pincite thus petitioner failed to act as a reasonable creditor with respect to an undercapitalized nascent enterprise rather the advance was placed at the risk of national's business extent to which the advance was used to acquire capital assets generally the fact that an advance is used to satisfy the daily operating needs of a corporation indicates a bona_fide indebtedness whereas an advance resembles equity if it is used to acquire capital assets estate of mixon v united_states f 2d pincite however advances to new firms that were initially capitalized inadequately also resemble equity even though the advances may be used to meet basic operating costs see texas farm bureau v united_states f 2d pincite gilboy v commissioner tcmemo_1978_114 in the instant case newly incorporated national used a portion of the advance to purchase necessary first assets texas farm bureau v united_states f 2d pincite moreover national also used the advance to acquire action a capital_asset failure of the corporation to repay on the due_date or seek a postponement the court_of_appeals for the eleventh circuit stated in in re lane that this factor and the intent of the parties factor are we believe the most telling of the mixon factors in re lane f 2d pincite national made no attempt to repay its obligation to petitioner nor did it ever seek to defer payment or restructure the note as it did with the action note see tyler v tomlinson f 2d pincite having applied the foregoing factors to the facts of this case and after careful consideration of those factors which support opposing conclusions we think it is evident that the advance was a contribution_to_capital and not a bona_fide debt whatever petitioner's subjective intent regarding the contribution at issue the preceding analysis demonstrates that he could not reasonably have expected repayment on the terms of the fries note at the time it was executed moreover his intent did not comport with that of national or with the economic reality of creating a true debtor-creditor relationship we hold therefore that petitioners may not claim a bad_debt deduction under sec_166 for the advance petitioner made to national our conclusion obviates the need to address respondent's alternative positions regarding this issue issue whether petitioners are liable for the sec_6662 accuracy-related_penalty for a substantial_understatement of tax respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for sec_6662 which is applicable to returns due after date imposes a penalty in an amount equal to percent of the underpayment_of_tax resulting from a substantial_understatement of tax sec_6662 petitioners bear the burden of proving that respondent's determination is erroneous rule a 79_tc_846 an understatement is equal to the excess of the amount of tax required to be shown in the return less the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown in the return or dollar_figure sec_6662 an understatement is reduced to the extent it is based on substantial_authority or adequately disclosed in the return or in a statement attached thereto sec_6662 the accuracy-related_penalty under sec_6662 does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion sec_6664 104_tc_518 in general the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the crucial factor is the extent of the taxpayer's effort to assess his proper tax_liability id petitioners make no argument that they had substantial_authority or that they adequately disclosed the relevant facts with respect to the deduction on their tax_return however petitioners do summarily opine that they should not be liable for the sec_6662 penalty insofar as petitioner acted under the advice of attorneys and certified public accountants reliance on professional tax_advice constitutes reasonable_cause only if the taxpayer acted in good_faith and made full disclosure of all relevant facts to the adviser see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir sec_1_6664-4 income_tax regs petitioners did not call any of petitioner's lawyers or accountants as witnesses thus no evidence has been proffered pertaining to the information petitioner may have provided them in soliciting their advice see droz v commissioner tcmemo_1996_81 while the record includes a letter from king in which he concludes that the debt is uncollectible petitioner has not established whether he fully divulged all relevant facts to king based on our review of the record we find that petitioners have failed to demonstrate that petitioner's reliance on the advice of his lawyers and accountants was reasonable or that he acted in good_faith accordingly we sustain respondent's determination that petitioners are liable for the accuracy- related penalty with respect to the entire underpayment for to reflect the foregoing decision will be entered for respondent
